February 10 2015

               IN THE SUPREME COURT OF THE STATE OF MONTA
                                       DA 12-0742                       FILED          Case Number: DA 12-0742




                                                                             FEB 10 2015
                                                                              EISMith
STATE OF MONTANA,                                                     ;LERK OF THE SUPREME COURT
                                                                           STATE OF MONTANA
           Plaintiff and Appellee,

     v.                                                               ORDER

JAMES ROBERT PILLER,
           Defendant and Appellant.




      On December 30, 2014, we issued the Opinion, State v. Piller, 2014 MT 342.
Piller filed a timely petition for rehearing pursuant to M. R. App. P. 20(1)(a), and the
State responded. This Court seldom grants petitions for rehearing. Under M. R. App. P.
20(1)(a), a petition for rehearing must be based on facts material to the decision which
the Court has overlooked, a question presented by counsel that would have proven
decisive to the case but was overlooked, or a statute or controlling decision that conflicts
with the Court's decision and was not addressed.
      Piller argues that the Opinion neglected to address State v. Burch, 2008 MT 118,
342 Mont. 499, 182 P.3d 66, which specifically states that a district court may not change
a defendant's conditions of parole. In the Opinion, we erroneously referenced conditions
of"parole," or sentences of"parolees," see Opinion, Tiri 6, 9, 14, 18, 20, 23, when in fact
we were addressing modifications to the conditions of a suspended sentence, or
probation, at a revocation proceeding under § 46-18-203, MCA. District courts have
authority to modify such conditions at revocation under the authority of State v. Tirey,
2010 MT 283, 358 Mont. 510, 247 P.3d 701 and § 46-18-203(7), MCA. This power was
made expressly retroactive, and applies to the sentences of all offenders, not parolees,
under the jurisdiction of the Department of Corrections. 2001 Mont. Laws, ch. 493, § 10.
Piller also cites a factual error in the Opinion, see ¶ 5, in which we reference probation

                                             1
officer John Boyd's request to the District Court, when in fact Boyd was communicating
with the county attorney to request amendments to the conditions of Piller's suspended
sentence.
      The State objects to Piller's petition for rehearing, arguing that the erroneous
reference to "parole" has no bearing on our legal analysis under the authority of Tirey and
§ 46-18-203(7), MCA. However, the State has no objection to correcting the Opinion's
erroneous reference to "parole," and the factual error regarding probation officer Boyd.
      The Court having fully considered Piller's petition for rehearing and the State's
response, we conclude that rehearing is not warranted under the standards of M. R. App.
P. 20(1)(a). However, we shall correct the Opinion's erroneous references to "parole,"
and the factual errors regarding probation officer Boyd. Accordingly,
      IT IS ORDERED that the Court's previous Opinion is WITHDRAWN and an
Amended Opinion is issued herewith.
      IT IS FURTHER ORDERED that the petition for rehearing is DENIED.
      The Clerk is directed to mail copies hereof to all parties.
      DATED this loOday of February, 2015.




                                                            Chief Justice




                                                            67ta,
                                                      /„, I liu•Q)--


                                             2
3